Exhibit 10.1

 

LOGO [g553667001.jpg]    LOGO [g553667002.jpg]

June 7, 2013

RTI Biologics, Inc.

Attention: Rob Jordheim

11621 Research Circle

Alachua, FL 32615

Dear Rob,

TD Bank, N.A., or its affiliates as Administrative Agent, TD Securities “USA”
LLC Bookrunner and Joint Lead Arranger, with Regions Bank as Joint Lead
Arranger, hereafter referred to as “Lender”, is pleased to offer a commitment to
lend on the following terms and conditions:

LOAN 1 - TERM LOAN

 

  1. Loan 1 Borrower: RTI Biologics, Inc.

 

  2. Loan 1: Term loan to fund the Borrower’s acquisition of Pioneer Surgical
Technologies, Inc. (the “Acquired Business”). Additional funding of
approximately $50,000,000.00 will be provided by a preferred stock issue in
order to fund the acquisition of the Acquired Business (the “Acquisition”).

 

  3. Loan 1 Amount: $60,000,000.00.

 

  4. Loan 1 Terms & Payment: Interest only will be payable quarterly in arrears
during the initial six (6) calendar quarters beginning September 30, 2013
through December 31, 2014 (the “Interest Only Period”). In addition to the
foregoing, in the event the Borrower distributes cash dividend payments on any
preferred stock (“Dividend Payments”) between the Closing date and the one
(1) year anniversary of the Closing (the “Dividend Payment Date”), in addition
to interest payments, on the Dividend Payment Date, the Borrower shall tender to
Lender a principal reduction payment equal to the aggregate Dividend Payments,
payable on the one year anniversary of the Closing Date.

After the Interest Only Period, interest will be payable quarterly in arrears,
together with principal reduction payments as follows:

 

Quarters

   Principal Reduction  

March 31, 2015 and June 30, 2015

   $ 1,500,000.00   

September 30, 2015 through June 30, 2017

   $ 1,125,000.00   

September 30, 2017 through Maturity Date

   $ 1,500,000.00   

All outstanding principal and interest shall be due and payable on the date
which is five (5) years after the date of Closing.



--------------------------------------------------------------------------------

LOAN 2 - REVOLVING LINE OF CREDIT LOAN

 

  1. Loan 2 Borrower: RTI Biologics, Inc.

 

  2. Loan 2: Working capital revolving line of credit loan (together with Loan
1, the “Loans”).

 

  3. Loan 2 Amount: $20,000,000.00.

 

  4. Loan 2 Terms & Payment: Interest only will be payable quarterly in arrears,
with a final balloon payment equal to the entire unpaid principal balance along
with all unpaid accrued interest due on the date which is five (5) years after
the date of Closing.

 

  5. Loan 2 Unused Fee: Borrower shall pay to Lender a quarterly unused fee in
arrears based upon the unused portion of available loan proceeds, which shall be
calculated by subtracting the average daily outstanding principal balance under
Loan 2 for the preceding quarter from $20,000,000.00. The Unused Fee shall
initially be 25 bps, then beginning December 31, 2013 will be calculated based
upon the Borrower’s financial performance under its Senior Debt to EBITDA Ratio
as follows:

 

Senior Debt to EBITDA Ratio

  

Unused Fee

Less than lx

   15 basis points

Greater than lx and less than 1.5x

   20 basis points

Greater than 1.5x and less than 2x

   25 basis points

Greater than 2x

   30 basis points

GENERAL LOAN TERMS APPLYING TO LOAN 1 AND LOAN 2

 

  1. Guarantors:      RTI Services, Inc.

RTI Biologics Inc. – Cardiovascular

Biological Recovery Group, Inc.

Pioneer Surgical Technologies, Inc.

Tutogen Medical, Inc.

Tutogen Medical (United States), Inc.

Any other direct or indirect domestic subsidiary

 

  2. Collateral:

 

  a. First priority blanket security interest and lien on all domestic assets,
including but not limited to all Borrower, Guarantor and subsidiary (including
Pioneer Surgical Technologies, Inc.) accounts receivable, inventory, machinery,
equipment and general intangibles, excluding real estate holdings (“Real
Estate”).

 

-2-



--------------------------------------------------------------------------------

  b. With regard to Real Estate, the respective owner of such Real Estate shall
execute and deliver to Lender an agreement not to encumber or further encumber
such Real Estate or otherwise incur any additional indebtedness.

 

  c. Stock and/or Membership Interest Pledge Agreement in favor of Lender
pledging a first position priority security interest and lien in and to 65% of
the shares and/or membership interest in all international subsidiaries of
Borrower, to be determined by Lender.

 

  3. Interest Rate: The interest rate shall initially accrue under each Loan at
a rate of 150 basis points in excess of the one (1) month LIBOR rate of
interest. Beginning December 31, 2013, the interest rate under each Loan shall
accrue at a specified amount (the “LIBOR Spread”) in excess of the one (1) month
LIBOR rate of interest, adjusted quarterly, calculated based upon the Borrower’s
financial performance under its Senior Debt to EBITDA Ratio as follows:

 

Senior Debt to EBITDA Ratio

   LIBOR Spread  

Less than lx

     100 basis points   

Greater than lx and less than 1.5x

     125 basis points   

Greater than l.5x and less than 2x

     150 basis points   

Greater than 2x

     175 basis points   

 

  4. Prepayment Penalty: Either Loan may be prepaid in full at any time with no
prepayment penalty.

 

  5. Commitment Fee: Lender shall charge a commitment fee in the amount of
one–half of one percent (0.50%) of the amount of Loan 1 and Loan 2, $25,000 of
which amount shall be due upon execution of the Commitment Letter with the
remainder due at Closing.

 

  6. Insurance: Borrower shall maintain insurance with providers acceptable to
Lender and with AM Best rating of no lower than A- on (i) all insurable tangible
property against fire, flood, casualty and such other hazards (including,
without limitation, extended coverage, workmen’s compensation, boiler and
machinery, with inflation coverage by endorsement) and (ii) against public
liability, product liability and business interruption, in each case in such
amounts, with such deductibles as are customarily used by companies operating in
the same industry as Borrower. Prior to Closing, Borrower shall furnish Lender
with duplicate original policies of insurance or such other evidence of
insurance as Lender may require, and any certificates of insurance shall be
issued on Acord Form-27. The policies of all such casualty insurance shall
contain standard Lender’s loss payable clauses (and, with respect to liability
and interruption insurance, additional insured clauses) issued in favor of
Lender under which all losses thereunder shall be paid to Lender as Lender’s
interest may appear. Borrower shall provide 30 days prior written notice to
Lender of any material alteration or cancellation of such requisite insurance.

 

-3-



--------------------------------------------------------------------------------

  7. Financial Covenants: Until the Loans are paid in full, the Borrower and
each subsidiary, on a consolidated and consolidating basis, shall maintain the
following financial covenants tested quarterly on a rolling four (4) quarter
basis:

 

  a. Minimum Fixed Charge Coverage Ratio of 1.25x, defined as EBITDA minus cash
taxes, minus dividend/distributions, minus increases in due from and/ or
investments in affiliates, minus unfinanced capital expenditures divided by
principal and interest expense. Unfinanced capital expenditures for fiscal year
2013 and 2014 shall exclude costs associated with the real estate in Alachua,
Florida currently estimated at $14,000,000.00. EBITDA is defined as the sum of
net income, interest expense, taxes, depreciation, amortization and
Extraordinary Expenses minus Extraordinary Income. Pioneer Surgical
Technologies, Inc.’s contribution to trailing EBITDA shall be subject to the
mutual agreement of Borrower and Lender prior to Closing.

Extraordinary Expenses shall consist of one-time expenses such as 1) non cash
intangible asset impairment charges, 2) non cash stock based compensation, 3)
uninsured litigation settlement costs related to BTS incurred through
December 31, 2014, not to exceed $3,000,000.00, and 4) merger related expenses
related to: i) fees paid to consultants, advisors, financial investors or to
SEC, ii) non-cash purchase price adjustments to EBIT for GAAP compliance, iii)
severance and retention package payments, and iv) restructuring and integration
expenses incurred through December 31, 2014 (such as IT integration expense,
movement of personnel, closing of facilities, distribution agreement changes and
other costs related to merger), not to exceed $3,000,000.00. The restructuring
and integration expenses referred to in clause (iv) would be subject to good
faith review by the Lender for determination of eligibility under the addback
categories defined herein.

Extraordinary Income shall consist of one-time non-recurring income items,
including but not limited to gains on sale and acquisition related recapture of
contingent or escrowed purchase money payments.

 

  b.

Maximum Senior Debt to EBITDA Ratio of 2.75x through December 31, 2014 and 2.5x
at all times thereafter, defined as Total Funded Indebtedness, excluding all
debt formally subordinated to the Lender, divided by EBITDA. Total Funded
Indebtedness is defined as all outstanding Indebtedness for borrowed money and
other interest bearing Indebtedness, including current and long term
indebtedness. Indebtedness is defined as 1) all indebtedness for borrowed money,
2) all obligations evidenced by bonds, debentures, notes or similar instruments,
or upon which interest payments are customarily made, 3) that portion of
obligations with respect to capital leases that is properly classified as a
liability on a balance sheet in conformity with GAAP, 4) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise to be secured by) any lien on, or

 

-4-



--------------------------------------------------------------------------------

  payable out of the proceeds of production from, any property or asset owned,
held or acquired by that party regardless of whether the Indebtedness secures
thereby shall have been assumed by that party or is nonrecourse to the credit of
that party, 5) all guaranty obligations in respect of any Indebtedness of any
other party, and 6) the maximum amount of all standby letters of credit issued
or bankers’ acceptances facilities created for the account of such party and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed).

 

  c. Minimum Liquidity of $10,000,000.00 based upon average balances for cash,
cash equivalents and marketable securities.

 

  8. Deposit Accounts: Until the Loans are paid in full, Borrower shall provide
non-credit business to Lender as mutually agreed by Borrower and Lender.

 

  9. Cross-Default: The Loans shall be cross-defaulted with all other
obligations of Borrower to Lender, such that (a) a default under Loan 1 shall
constitute a default under Loan 2 and all other obligations, (b) a default under
Loan 2 shall constitute a default under Loan 1 and all other obligations, and
(c) a default under any other obligations shall constitute a default under Loan
1, Loan 2 and all other obligations.

 

  10. Cross-Collateralization: The Loans shall be cross-collateralized with all
other obligations of Borrower to Lender, such that (a) the collateral for Loan 1
shall serve as collateral for Loan 2 and all other obligations, (b) the
collateral for Loan 2 shall serve as collateral for Loan 1 and all other
obligations, and (c) collateral for all other obligations shall serve as
collateral for Loan 1 and Loan 2.

 

  11. Subordination of Debt: If requested by Lender, Guarantor shall be required
to subordinate all indebtedness, dividends or distributions now or hereafter
owed to them by Borrower to the payment in full of Lender, pursuant to one or
more Subordination Agreements, and may not receive payment on such subordinated
amounts except to the extent expressly approved by Lender in such Subordination
Agreements, which shall provide in any event that such party shall not be
entitled to any payments upon the occurrence of a default under Loan 1 or Loan 2
and Guarantor shall be precluded from taking any legal action against the
Borrower, the collateral for the Loans, or any interest in Borrower, so long as
the Loans contemplated herein remain unpaid.

 

  12. Preferred Stock: The Closing of the Loans is subject to the issuance of
approximately $50,000,000.00 in preferred stock in order to fund the
Acquisition. Borrower may not redeem preferred stock, declare or pay cash
dividends on common stock while Loan 1 is outstanding. Borrower shall have the
right to pay preferred dividends, provided the Borrower is not in material
default under either Loan (or would be caused by such payment).

 

  13.

Permitted Acquisitions: During the term of the Loans, Borrower may purchase
licenses, products or purchase all or substantially all of the assets or stock
of a business in a similar or related industry, subject to an annual limit of
$20,000,000.00

 

-5-



--------------------------------------------------------------------------------

  and an individual transaction limit of $10,000,000.00 during any twelve
(12) month period, provided there is no default under either Loan (“Permitted
Acquisitions”). Any purchase(s) which are not Permitted Acquisitions shall
require the prior written consent from Lender.

 

  14. Mandatory Repayments: The loan agreement evidencing the Loans shall
contemplate the required repayment of the proceeds from:

 

  a. The issuance of non purchase money debt;

 

  b. Asset sales unrelated to ordinary business activities in excess of $500,000
in any year, and

 

  c. Any equity issuance, except for a) Permitted Acquisitions approved by
Lender, b) equity issued to Water Street Capital to convert Borrower’s preferred
stock, provided Water Street Capital’s total dollar investment in Borrower is
not reduced by such transaction and c) equity issuances under employee stock
plans.

 

  15. Financial Information Required:

 

  a. Borrower shall submit to the Lender, on or before seventy-five (75) days
after the close of each fiscal year, audited financial statements reflecting its
operations during the prior fiscal year;

 

  b. Borrower shall submit to the Lender, on or before forty (40) days after the
close of each fiscal quarter, company prepared financial statements reflecting
its operations during the prior fiscal quarter;

 

  c. Borrower shall submit to the Lender, not later than fifteen (15) days after
the close of each fiscal quarter, accounts receivable and accounts payable aging
statements in form and content satisfactory to Lender and certified as being
true and correct by an officer of the Borrower;

 

  d. Borrower shall submit to the Lender, on or before May 31 of each calendar
year, information regarding the financial or operational future of the Borrower,
including without limitation, forecasts, projections and budgets, in form and
content satisfactory to Lender and certified as being true and correct by an
officer of the Borrower;

 

  e. Borrower shall submit to the Lender, as of May 31 of each calendar year, a
certificate of compliance from the chief financial officer of Borrower setting
forth (i) that there is no condition or event which constitutes a default under
any loan documents, and (ii) the information (including detailed calculations)
required in order to establish that Borrower is in compliance with each of the
financial covenants of the Borrower.

 

  f. Such additional financial information as the Lender may from time to time
request.

 

-6-



--------------------------------------------------------------------------------

  16. Regulatory Matters: Borrower will remain in material compliance with
applicable regulatory and environmental laws to the extent necessary to enable
Borrower to remain a viable commercial entity capable of satisfying the proposed
covenants set forth above. Borrower and Lender hereby acknowledge Borrower is
subject to a warning letter from the FDA and the parties agree that resolution
of the letter is not a condition to consummation or performance of the proposed
transaction. Both parties also recognize that in Borrower’s industry from time
to time companies (including Borrower) are found to be out of compliance with
applicable regulatory requirements and are required by applicable regulatory
authorities to take corrective action to become compliant; consequently, a
finding of non-compliance by such a regulatory authority, in and of itself,
shall not be deemed a failure to meet a condition to consummation or performance
of the proposed transactions and financing by Lender. Before Closing, and in the
event of any future regulatory action, Borrower agrees to work in cooperation
with Lender to address reasonable requests for information made by Lender with
respect to any such regulatory action.

 

  17. Participation: Lender shall have the right to sell a portion of either
Loan to a willing participant reasonably acceptable to Borrower. Borrower agrees
to cooperate with Lender to assist in the completion of any such transaction and
to provide documentation as necessary to facilitate such event.

 

  18. Commitment Provisions Survive Closing: The provisions of this commitment
shall survive the closing of the Loans and shall not be merged into any of the
loan documents. If any terms herein are inconsistent with those of the loan
documents, the terms of the loan documents shall control.

 

  19. Documents: The Loans will be evidenced by documents prepared by and
acceptable to the Lender (the “Loan Documentation”) subject to the penultimate
paragraph hereof. Borrower hereby acknowledges such loan documentation shall
include covenants and restrictions which are not specifically itemized in this
commitment letter.

 

  20. Loan Expenses: The Borrower will pay all reasonable expenses related to
the closing of the loans, including audit fees, attorney fees, taxes and any
other fee that may arise in connection therewith, with the aggregate legal fees
reimbursable to the Lender estimated to be $75,000.

 

  21. Confidentiality: The Lender and the Borrower will treat this commitment as
confidential and will not disclose its contents or the identity of the Lender to
anyone not directly involved in the transaction. Other than as required by
applicable law, including applicable securities laws and regulations.

 

  22.

Adverse Change: Between the date of this commitment and the date of Closing
(“Pre-Closing Period”): (a) no Material Adverse Change shall have occurred with
respect to the Borrower or the Acquired Business, nor shall any information
submitted to Lender by Borrower prove to be false in any material respect, nor
shall it be determined that Borrower has failed to provide Lender with material
information requested by Lender, all in Lender’s good faith reasonable judgment,
(b) Borrower

 

-7-



--------------------------------------------------------------------------------

  shall have complied materially with each and every term and condition set
forth in the commitment, (c) Borrower, Guarantor and the Acquired Business shall
not be involved in any bankruptcy, reorganization, liquidation, dissolution or
insolvency proceedings, nor make assignment for the benefit of creditors, nor
shall a receiver or trustee have been appointed. If any of the foregoing occurs
the Lender shall be under no obligation to fund this commitment or have any
other obligation under this commitment, For the purpose of the Pre-Closing
Period, Material Adverse Change shall be defined as: Any development outside the
ordinary course of business, and excluding matters of a general economic,
financial or political nature, which would reasonably be expected to have a
material adverse effect which (i) would cause the Borrower to default under the
payment obligations under Loan 1 and/or Loan 2, or (ii) would cause the Borrower
to default on the Financial Covenants in Paragraph 7 of the General Terms
herein.

 

  23. Governing Law: This Commitment Letter shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Florida without
regard to conflict of law principles. Each of the parties hereto irrevocably
agrees to waive all right to trial by jury in any suit, action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) related to or
arising out of the Acquisition, this Commitment Letter, or the performance by us
or any of our affiliates of the services contemplated hereby.

 

  24. Marketing: Lender may include this loan and its role in the transaction in
news publications or marketing material upon Closing.

 

  25. Commitment Term: In the event the loan contemplated herein does not close
within ninety (90) days after the acceptance of this commitment, this commitment
shall terminate and be null and void.

Notwithstanding anything in this commitment letter to the contrary, (w) the only
representations and warranties required from Borrower related to the Acquired
Business in the Loan Documentation the accuracy of which will be a condition to
the availability of the Loans on the Closing Date will be such representations
and warranties regarding the Acquired Business actually made by the Acquired
Business that are true and correct as of the Closing Date pursuant to the
agreement relating to the acquisition thereof, (y) the only conditions required
to be satisfied as a condition to the availability of the loans on the Closing
Date shall be the Specified Conditions (defined below) and (z) to the extent a
perfected security interest in any unencumbered collateral securing the Loans
(the security interest in respect of which cannot be perfected by means of the
filing of a UCC financing statement, the making of a federal intellectual
property filing or delivery of possession of capital stock or other certificated
security) is not able to be provided on the Closing Date after the Borrower’s
use of commercially reasonable efforts to do so, the perfection of such security
interest in such unencumbered collateral will not constitute a condition
precedent to the availability of the Loans on the Closing Date, but a security
interest in such collateral will be required to be perfected after the Closing
Date pursuant to arrangements to be mutually agreed between the Borrower and the
Lender.

 

-8-



--------------------------------------------------------------------------------

For purposes hereof, “Specified Conditions” means the conditions set forth in
Section 3.1 of the draft loan agreement provided by Lender’s counsel (the “Draft
Agreement”)(excluding clauses (f) and (n) and with respect to clause (e), such
condition shall require the delivery of legal opinions as are customarily
provided in similar transactions), 3.2, 3.3, 3.4, 3.5 (to the extent relating to
Specified Conditions) and 3.6 of the Draft Agreement.

The parties hereby acknowledge and agree that the availability of the Loans on
the Closing Date will be subject to the Lender’s approval of all Loan
Documentation; provided the Lender hereby acknowledges and agrees that Lender
shall use good faith reasonable judgment in the negotiation of the final Loan
Documentation.

We look forward to a successful loan closing.

Sincerely,

 

Administrative Agent:

TD Bank, N.A.

By: Michael Nursey, Regional Vice President

  /s/ Michael Nursey

 

Bookrunner and Joint Lead Arranger:

TD Securities “USA” LLC

By: Glenn Stylides, Director

  /s/ Glenn Stylides

 

Joint Lead Arranger:

Regions Bank

By: Brooks Hubbard, Senior Vice President

  /s/ Vince Abler   By: Vince Abler, VP For Brooks Hubbard

Accepted:

RTI Biologics Inc.

BY:   /s/ Robert P. Jordheim NAME: Robert P. Jordheim

ITS: EVP CFO

DATE: 6/10/13

 

-9-